DETAILED ACTION
This action is in response to the amendment filed on 09/03/2020.
Claim 1 has been amended. Claims 1-17 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Manice et al. (US Pub. 2019/0385727 A1 – hereinafter Manice) 

Regarding Claim 1 (Currently Amended), Madjd teaches a computer controlled dosage system, for dosage adjustment for a mobile, hand held, inhaler for delivering a dosage of a medicine Madjd discloses care and action plan for asthma patient created using a cell/mobile , the system comprising:
Spirometer measuring at least one lung volume or air flow (Madjd: [0050]; The spirometry reading can be obtained using a spirometry device, such as a spirometer, which can measure the amount and speed of air inhaled and exhaled by a subject. The spirometry reading can be a measure of a subject's lung function and can include, for example, vital capacity (VC), forced vital capacity (FVC), forced expiratory volume (FEY), forced expiratory flow (FEF), and maximal voluntary ventilation (MVV))
a handheld mobile computer separate from the inhaler, …  to receive the measured at least one of lung volume or airflow, the handheld mobile computer being configured for a two-way communication electronically with a remote memory for sending and receiving information to and from patient medical records of the remote memory for storage in a memory of the handheld mobile computer, and the handheld mobile computer being configured to receive a manual input for storage in the memory of the handheld mobile computer Madjd discloses a handheld computer device (smartphone) and communications interface configured for a two-way communication for obtaining users information such as medical records and spirometry reading and input interface to receive the user input and store in the local memory.  (Madjd: [Fig 1, 5 A], [0035]; a system for managing a health condition of a user, comprising a communications interface operatively coupled to a user terminal …adapted to collect information from the user terminal…, [0036]; …The user terminal or the healthcare provider terminal can be a mobile device. The mobile device can be a smartphone…, [0047]; Data collected with the systems and methods of the disclosure can include results of a breathing test of a subject. The breathing test 
wherein the handheld mobile computer is configured to create a data set setting a plurality of levels of different dosages of medicine, by configuring a treatment plan that is established according to at least one of legislation, a national requirement and a national standard, based on the medicine used by the inhaler, the information from the patient's medical records of the remote memory, and the manual input Madjd discloses a user device creating an action plan(s) that includes plurality of zones that are categorized based on peak expiratory flow reading (asthma) of a subject to a normal reading and each action plan is complying with the national/local regulations. Each zone is associated with data such medication type, usage (dose, frequency). Based on the flow reading, the zone can be determined. The system collects such data, patient input, medical records, and medication used by patient to create the different dose settings according to the zone indicator Madjd: [0036]; The user terminal or the healthcare provider terminal can be a mobile device. The mobile device can be a smartphone. [0045]; The action plan can be a plan developed by a user, such as patient, or a healthcare provider, to help control the patient's health condition, [0046]; The action plan can include a plurality of zones determined by, for example, the user such as a patient together with a healthcare provider. The number of zones can be, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more… the health management plan can be configured to comply with local regulations… an action plan in Australia can include 4 zones, while an action plan in the United States can include 3 zones, for 
wherein the handheld mobile computer is further configured to store the data set in the memory of the handheld mobile computer (Madjd: [Fig. 5A], [0035], [0068]; The user interface can allow individual users to access information, …, which can be stored locally, for example, on the device 101 of the user, [0080], [0081]; association of the zone with the action plan can be identified and stored. In some cases, the information can be stored locally and then pushed to the cloud as user data…) 
wherein the handheld mobile computer is further configured to generate an indication indicating a dosage adjustment for the inhaler, based on at least one of the lung volume and the air flow and on one of the plurality of levels of dosage of the data set, the indication indicating one of the plurality of levels of dosage of the data set as the dosage adjustment for the inhaler Madjd discloses an indication generated and displayed to the user displaying the medication used 
wherein the indication is at least one of a graphic or textual display on the handheld mobile computer (Madjd: [0078]; the system can alert the user of the updated action plan, for example, via email or mobile notification or alert. For example, the system can automatically display the updated action plan to the user or patient in 807. In some cases, the user or patient can confirm and accept the action plan, [0120]; all medication is displayed and the user can enter the medication taken in accordance with instructions associated with the implemented one…). 
Madjd discloses obtaining spirometry data generated by a spirometer not does not expressly discloses the devices communicating electronically.
Manice teaches
… the handheld mobile computer being interoperable coupled to the spirometer and configured to communicate electronically with the spirometer Manice discloses a spirometer, coupled to a handheld mobile device and a communication interface enabling the devices to communicate electronically in two communication (Manice: [Fig. 1], [0067]; the station 30 is a 50, forwards specific medical information to the Electronic Medical Records (EMR) system of the physician, including lung function and medication adherence, and can also receive patient information from the EMR [0071]; The system of the invention can also optionally accept usage data from both controller 20 and rescue 25 inhalers as well as lung function data from a spirometer 28… FIG. 1. Each of the three respiratory devices 20, 25, and 28 can incorporate its own sensing, data storage and/or communications interface as needed to supply data to the local station 30… The data from each of the three respiratory devices (20, 25, and 28) can be gathered and forwarded to the local station 30 by its own respective module, [0103]; the smartphone will interface with the tracking module and transmit data as appropriate to the server 50, [0108]; A spirometer is used to assess lung function, with the user blowing into the spirometer that then measures the strength and volume of an exhalation and/or inhalation. These measurements are transmitted to a local station 30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd to incorporate coupling the spirometer, mobile device, etc. to communicate electronically, as taught by Manice which helps optimizing does administration and reduce cost Manice: [0015]; There are economic advantages of improving the user's inhalation technique. Poor inhaler technique can lead to worse asthma control and possibly a prescription for higher doses and different medications that may not be necessary).



Regarding Claim 2 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the computer is further configured to receive an automatic input and the configuration for generating the indication further is based on the automatic input Madjd discloses using automatic input such as patient demographics to calculate the peak expiratory flow to determine the zone of the patient condition (Madjd: [0042]; [0129]). Manice disclose displaying environmental condition (automatic input) Manice: [0068] In the embodiment of FIG. 1, other data inputs are received.  Environmental conditions, such as temperature and humidity, are received as well as irritant inputs. These include allergens, pollution, and particulates)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the indication is at least one of a text and a graphic message on a screen of the computer (Madjd: [0067] A user interface (UI) can allow a user to interact with systems of the disclosure, for example, for managing a health condition of the user. The UI, such as a graphical user interface (GUI), having various graphical, textual, audio, and video elements, can be provided on a display of a device of the user, for example, device 101, [0129]; red underline text "Take 2 puffs of FLOVENT™ (fluticasone) now" can be displayed).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Currently Amended), the combination of Madjd and Manice teaches the system according to claim 1, wherein the spirometer is at least one of the following group: a spirometer, an accelerometer, a pulse oximeter, an impulse oscillometer (IOS), a blood sample device, a flow meter for lungs, a peak flow meter, a device sampling marker of inflammation, and/or a device sampling marker of inflammation from exhaled air (Madjd: [0050]; The spirometry reading can be obtained using a spirometry device, such as a spirometer, which can measure the amount and speed of air inhaled and exhaled by a subject…). (Manice: [0033]; Aspects also include the tracking module including an accelerometer, [0108]; A spirometer is used to assess lung function, with the user blowing into the spirometer that then measures the strength and volume of an exhalation and/or inhalation. These measurements are transmitted to a local station 30).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the indication is a dosage adjustment by one of the following adjustments or by a combination of at least one of the following adjustments: adjusting an amount of medicine delivered at each inhalation; adjusting a frequency of inhalations; adjusting a number of inhalations; and adjusting by adding a further medicine (Madjd: [Fig 4, 5][0051]; medication dose, medication frequency, or both, can change depending on zone, [0080]; the method can display a zone setting screen corresponding to a zone being customized… The medications can be displayed together with information or parameters, for example, appropriate dosage, strength, frequency, and length of usage…, [0114]).


Regarding Claim 6 (Previously Presented the combination of Madjd and Manice teaches the system according to claim 1, wherein the computer is a mobile phone and the configuration of the computer is an application on the mobile phone or an application in an internet cloud (Madjd: [0043]; The application can be programmed to be implemented, with the aid of a computer processor, within an operating system embedded on, for example, a user device or terminal such as a computing device, or on external servers). Manice discloses an application running on the mobile phone and communicating with a cloud server (Manice: [0102]; [0103]; the system of the present invention includes a local station 30 (FIG. 1) which, in the preferred embodiment, comprises a smartphone running an application ("app") 46 via which the smartphone will interface with the tracking module and transmit data as appropriate to the server 50, [0105])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 2, wherein the automatic input is at least one of the following group: pollen levels, air pollution, weather conditions, biological parameter, pollen index, lung volume, air flow to or from lung, blood sample, blood sugar level, body weight, body surface area, environmental condition, humidity, air pressure, height above sea level, GPS position, recent or future user activity, nutrition intake, or user data (Madjd discloses automatic 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the system further comprises a reminding system to communicate when a dosage should be taken (Madjd: [0116]; the reminder can indicate whether the medication is to be taken once a day or as prescribed. Further the reminder can indicate when, for example, times doses of the medication are to be administered).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein at least one of the lung volume and the air flow is added manually by a user to the system (Madjd: [0089]; the user can enter health data, for example, asthma data, and the system determines, for example, at least partially based on the input data, that the user is in the yellow zone, for example, based on peak expiratory flow values, one or more spirometry readings such as forced vital capacity and forced expiratory volume).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the computer is further configured for providing reports or logged information regarding a user's condition based on at least one of the lung volume and the air flow Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events). Manice discloses analysis report displayed (Manice: [0067]; The local station 30 may additionally process the data and provide analysis results or reports to the user such as on a display of the local station).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the inhaler is selected from a group consisting of a powder dose metered inhaler, an aerosol form inhaler, a nebulised form inhaler, and any kind of dosage delivery apparatus Madjd discloses an aerosol inhaler (Madjd: [0051]; a metered-dose inhaler is a self-administered quick-relief delivery device system for treating asthma, … can deliver a given amount of medication to the lungs in the form of a short burst of aerosolized medication). Manice discloses different types of inhalers  Manice: [Fig. 5], [0011] People who have asthma or chronic obstructive pulmonary disease (COPD) or other breathing disorders often 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the computer is further configured to limit the dosage for the purpose of not adjusting the dosage to a dangerous dosage or to a non-affective dosage, avoiding under-medication or overmedication Madjd discloses in the case of the patient condition is in a red zone, the system minimize the user involvement in regards to medication and dosage (Madjd: [Fig 11A], [0078]; The system can select a suitable and appropriate action plan. Once the action plan, for example, the AAP, has been selected, the application can use algorithms to create specific steps in the action plan, … the system can display a list of pre-configured action plan recommendations…,  [0080], [0089], [0093]; The information can be displayed at once to reduce or minimize user involvement in case of emergency 1806. The system can, for example, display quick-relief medication).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 15 (Previously Presented), the combination of Madjd and Manice teaches a dosage regime for a dosage system according to claim 1, wherein a dosage of medicine is adjusted to one of the plurality of levels of dosage of the data set Madjd discloses the dose level is adjusted according to the medication type and the determined patient condition zone 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 16 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 8, wherein the communication is made via at least one of the following: a phone; a mobile phone; a smartphone; sms; and an e-mail (Madjd: [0093]; the alert can be active, for example, via pager, phone call, mobile alert, SMS or email)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Manice et al. (US Pub. 2019/0385727 A1 – hereinafter Manice), as mentioned in claim 1 above, and in further view of Gossage et al. (US Pub. 20120328606 A1 –hereinafter Gossage)

Regarding Claim 10 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the spirometer is configured to… 

Gossage in the same file of endeavor teaches measure markers of inflammation from an airway of a user, preferably a fraction of exhaled Nitric Oxide (FeNO), and the system is configured to use this as the parameter to adjust the dosage of the inhaler Gossage disclose the use of the Nitirc Oxide in measuring and treating eosinophilic marker which is a buildup of white blood cells that causes the inflammation in asthma patients (Gossage: [007]; tailoring of asthma treatment based on eosinophilic markers (exhaled nitric oxide or sputum eosinophils)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Manice to incorporate the inflammation marker measurement from one of the measurement devices is used to adjust the dosage level of the inhaler, as taught by Gossage which will provide better screening for inflammation that will result in better life style and reducing healthcare cost (Gossage: [0004]; Inflammation, an important feature in severe asthma, exhibits different phenotypes that can be characterized by persistence of varying degrees; Severe asthma patients have frequent exacerbations and hospitalizations and account for over half of the cost of the disease and most of its mortality).

Regarding Claim 17 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, wherein the system is configured to collect at least one of information and parameters from a user's electronic diary and the information from a users' s electronic diary comprises past, present, and future information regarding at least one of the following group:…, and location 
Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events). Manice discloses analysis report displayed (Manice: [0033] Aspects also include the tracking module including an accelerometer that provides acceleration data, location data, [0067]; The local station 30 may additionally process the data and provide analysis results or reports to the user such as on a display of the local station). However the combination of Madjd and Manice teaches does not teach a record of exercise activity.
Gossage in the same filed of endeavor teaches collecting past, present, and future information regarding at least one of the following group: gym visits, exercises (Gossage: [0165]; subjects have not exercised or performed spirometry for about one hour, or about 2 hours, or about 3 hours).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Manice to incorporate the history and plans for performing exercise, as taught by Gossage which will provide a prediction of the measurement results (Gossage: [0163] Non-limiting examples of factors that can influence the FE No measurements include exercise).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Manice to apply the electronic agenda to log or predict the measurement parameters since the claimed invention is only utilizing .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Manice et al. (US 2019/0385727 A1 – hereinafter Manice), as mentioned in claim 1 above, and in further view of Imran (US 2010/0078015 A1)

Regarding Claim 12 (Previously Presented), the combination of Madjd and Manice teaches the system according to claim 1, 
However the combination of Madjd and Manice does not expressly teach the inhaler used to provide insulin dosage 
Imran teaches
…wherein the inhaler is configured to provide a dosage of insulin for treatment of diabetes (Imran: [0030] Embodiments of inhaler 100 and various methods of use can be adapted for dispensing a variety of inhaled drugs to treat a number of conditions… inhaler 100 can be adapted for delivering inhaled medication into the deep lung tissue for absorption into the blood 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Manice to incorporate the configuration of the inhaler to provide insulin dosage, as taught by Imran which helps providing a rapid delivery of medication to the patient (Imran: [0004] Inhalers provide a benefit of ensuring any drug or other therapeutic agent distributed as an inhalant is quickly delivered to a target pulmonary site).


Response to Amendment
Applicant's arguments filed 09/03/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on page 6. Examiner withdraws the 112(a) rejection in-light of the applicant clarifications. 

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-18 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to the applicant argument regarding treatment plan according to national requirement, Examiner respectfully disagree as the Applicant argument is directed to a new feature that was not examined in the previous OA. Nevertheless, Examiner has added a new 
In response to the Applicant argument that that “The Examiner has not supplied a factual basis for deeming the diabetes data and asthma data of George to be interchangeable in the fashion presented” as recited, it is respectfully noted that the Examiner using the reference George disclosing an inhaler in combination of insulin administration but not data set as argued. In addition, the applicant specs does not disclose any data set that is related to insulin but just providing an inhaler can be used to administer insulin (spec.  p. 4, 9, 11). Examiner respectfully provided new references teaching the argued limitation.
In response to the Applicant argument that that “Applicant notes that George does not disclose, or teach, that asthma data, for example measured values of lung function, as recited, Examiner respectfully disagree. While applicant acknowledged that George downloads the treatment plan for asthma (data set), Examiner cited George [p. 1, 6] disclosing the use of lung volume data with is one of parameters used to measure lung function. Examiner respectfully provided new references teaching the argued limitation.

In response to the Applicant argument that “George does not expressly teach creating the treatment plan to include the different types of medication”, as recited, Examiner respectfully provided new references teaching the argued limitation.
In response to the Applicant argument that “The spirometer, as taught by Leydon, is a spirometer that does not communicate electronically with a handheld computer”, as recited, Examiner respectfully provided new references teaching the argued limitation.
As such, Applicant's remarks with regard to the references George, Kehr, and Leydonin for the amended claim 1 are moot in light of the inclusion in the claim above


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Morrison et al.	 (US 2016/0325057)	Compliance Monitoring Module for a Breath-Actuated Inhaler
Hunter et al. (US2009/0156952) Apparatuses and Methods for Diagnosing and Treating Respiratory Conditions


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626